Case 1:19-cr-00540-KPF Documenti1 File 1of 3
| USDC SDNY

| DOCUMENT | |

UNITED STATES DISTRICT COURT ELECT RONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK pa |

DATE ay Fn 19 1

~ 1 et int ti an

UNITED STATES OF AMERICA

EDWIN — 1 : ° ~ SBI. o 4. 0

Defendant. : 19 Cr.

COUNT ONE

The Grand Jury charges:

On or about January 19, 2016 and thereafter, in the
Southern District of New York and elsewhere, EDWIN VAZQUEZ, the
defendant, having been released pursuant to chapter 207 of Title
18, United States Code, while awaiting surrender for service of
sentence after conviction in the United States District Court
for the Southern District of New York for an offense punishable
by imprisonment for a term of 15 years or more, in Case No. 13-

CR-869, entitled United States v. Vazquez, and having been

 

directed by the Court to surrender to the institution designated
by the Bureau of Prisons on January 19, 2016 before 2:00pm, did
knowingly fail to surrender for service of sentence as ordered

by the Court.

(Title 18, United States Code, Sections 3146(a) (2) and
(b) (1) (A) (1) .)

JUDGE FALL A
Case 1:19-cr-00540-KPF Document1 Filed 07/29/19 Page 2 of 3

4\ Cay

FOREPERSCA

 

United Std#es Attorney
"yoo

Case 1:19-cr-00540-KPF Document1 Filed 07/29/19 Page 3 of 3

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_— Vv. —
EDWIN VAZQUEZ,

Defendant.

 

INDICTMENT
19 Cr.
(18 U.S.C. §§ 3146(a) (2) & (b) (1) (A) (i).)

GEOFFREY S. BERMAN
United States Attorney

t.
AN pn heey —
\) Foreperson

 

 

Log] Fi lee nel 'ctm ena
(ase assigned 1 dudge Foil le

SHS N
